
	
		II
		112th CONGRESS
		2d Session
		S. 3451
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To exempt certain air taxi services from taxes on
		  transportation by air.
	
	
		1.Exemption of certain air taxi
			 services from taxes on transportation by air
			(a)In
			 generalSection 4281 of the Internal Revenue Code of 1986 is
			 amended—
				(1)by inserting
			 (irrespective of intermittent stops to view an attraction) or an
			 on-demand flight to or from an area not connected by paved roads to any
			 airport after sightseeing, and
				(2)by adding at the
			 end the following new sentence: For purposes of the preceding sentence,
			 the term on-demand flight means any flight for which the departure
			 time, departure location, and arrival location are specifically negotiated with
			 the customer..
				(b)Effective
			 dateThe amendments made by this section shall apply to taxes
			 imposed before, on, or after the date of the enactment of this Act, but only to
			 the extent such taxes have not been paid before such date.
			
